—Appeal by the defendant from a judgment of the Supreme Court, Kings *418County (Rappaport, J.), rendered March 18, 1994, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was afforded the opportunity at sentencing to consult with counsel about the factual basis for his motion to withdraw his plea of guilty. There is accordingly no merit to the defendant’s additional contention that he was not afforded "a reasonable opportunity to advance his claims from which an informed and prudent determination [could] be rendered” (People v Frederick, 45 NY2d 520, 525). Balletta, J. P., Santucci, Altman and Hart, JJ., concur.